UNITED STATES DISTRICT CCURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES ()F AMERICA,
DECISION AND ORDER
V. lS-CR-6044 EAW
JOSHUA VANDEGRIFT,
Defendant.

 

By indictment returned May l, 2018, Defendant Joshua Vandegrift (“Defendant”)
stands charged With three counts of production and attempted production of child
pornography, one count of enticement and attempted enticement of a minor, one count of
receipt and attempted receipt of child pornography, one count of possession and attempted
possession of child pornography, and one count of transfer of obscene matter to a minor.
(Dkt. 37). Also on May l, 2018, this Court referred the instant matter to United States
Magistrate Judge Marian W. Payson, pursuant to 28 U.S.C. § 63 6(b), for the conduct of all
pre-trial matters. (Dkt. 38).

On July 12, 2018, counsel for Defendant filed a motion for a hearing to determine
Defendant’s mental competency pursuant to 18 U.S.C. § 424l(a). (Dkt. 50). Defense
counsel supplemented this motion on August 3 l, 2018. (Dkt. 55). On September 4, 2018,
Judge Payson issued an Order finding reasonable cause to believe that Defendant “may
presently be suffering from a mental disease or defect to the extent that he is unable to

understand the nature and consequences of the proceedings against him and to assist

_1_

 

properly in his defense” and ordering, pursuant to 18 U.S.C. § 424l(b), that Defendant
undergo a psychiatric or psychological examination (Dkt. 56 at 2-3).

A psychiatric report opining that Defendant is currently competent to stand trial Was
subsequently provided to the Court. (Dkt. 60). On December 3, 2018, Judge Payson held
a conference at Which both the defense and the government requested that the findings set
forth in the psychiatric report be adopted and that Defendant be found competent to stand
trial. (Dkt. 61).

Also on December 3, 2018, Judge Payson issued a Report and Recommendation
(the “R&R”) recommending that the undersigned find Defendant competent to stand trial.
(Dkt. 62). No objections to the R&R Were filed, and the time for filing any such objections
has passed.

“The district court may adopt those portions of a report and recommendation to
Which no objections have been made, as long as no clear error is apparent from the face of
the record.” United States v. Preston, 635 F. Supp. 2d 267, 269 (W.D.N.Y. 2009). Having
reviewed the record, the Court finds no error, clear or otherwise, in the R&R. Accordingly,
pursuant to 28 U.S.C. § 636(b), Magistrate Judge Payson’s Report and Recommendation
(Dkt. 62) is adopted in its entirety, and the Court hereby finds by a preponderance of the
evidence that Defendant is not presently suffering from a mental disease or defect rendering
him mentally incompetent to the extent that he is unable to understand the nature and
consequences of the proceedings against him or to assist properly in his defense, and that

he is competent to stand trial.

SO ORDERED.

 

 

Dated: December 18, 2018
Rochester, NeW York

 

